Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because they fail to satisfy 37 CFR 1.84 (l) which notes:
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Figures 1 and 3 appear to be greyscale converted from color images, which has led to noticeable degradation in the quality and crispness of the various characters and lines in the drawing that makes legibility difficult. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘device under test (DUT)’ and ‘test tool controller’ in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8
Claim 1 recites: ‘transmitting the generated broadcast network assessment stream through a broadcast network (RF)’. The limitation is indefinite as it is uncertain whether or not the notation within the parentheticals are intended to specify an RF broadcast network as such parentheticals are typically utilized to provide a shorthand notation for a term to be utilized thereafter. Appropriate Corrections are required.
Claim 1 recites: “transmitting the generated broadcast network assessment stream through a broadcast network (RF) in response to a control signal applied thereto;” and then subsequently recites: “transmitting a communication network test stream….in response to a control signal applied thereto”. It is unclear whether these are two distinct control signals or if a single control signal is intended/needed to instigate both claimed transmissions. Appropriate Corrections are required.
Claim 1 recites: “ATSC”, which, while ostensibly being directed to Advanced Television Systems Committee, is not explicitly defined in the claim. Clearly defining the terms underlining the acronym is strongly encouraged.
Claim 1 recites: “IP”, which while ostensibly being direct to “Internet Protocol”, is not explicitly defined in the claim. Clearly defining the terms underlining the acronym is strongly encouraged.
Claim 2 recites: “STL” which is undefined in the claim. Although the Specification suggests that the acronym corresponds to ‘Studio 
Claim 2 recites: “a data interface between the test tool controller including a scheduler and the broadcast network transmitter including an exciter” which is grammatically ambiguous as the ‘including a scheduler’ acts as a misplaced modifier that otherwise confuses the prepositional phrase indicating the location of the data interface (which ostensibly appears to exist between the test tool controller and the broadcast network transmitter). Appropriate correction is required. 
Claim 3 recites: “the A/333 specification”. Although ostensibly this refers to the previously recites: “A/333: 2017 Service Usage Reporting” specification, consistency of terminology would greatly clarify the claims. Appropriate correction is required.
Claim 4 recites: “the feedback uses the Ethernet” which lacks an antecedent basis. Appropriate correction is required.
Claim 5 recites the acronym ‘CDU’ which is undefined in the claim. Explicit definition of the acronym is strongly encouraged.
Claim 5 recites “the URCR DUT” which lacks an antecedent. Although the latter part of the claim further describes what the acronym URCR means, the term antecedent refers to a recitation that precedes a term. Appropriate correction is required.
Claim 5 recites: “the A/333 specification” which shares similar issues as Claim 3 above. Appropriate correction is required.
Claim 6 recites: ‘wherein the DUT is tuned to a specific channel which is transmitted from the broadcast transmitter in response to a control signal” which is indefinite as Claim 1 has already recited ‘a control signal’. As there already exists a recited ‘a control signal’, the recitation of ‘a control signal’ in Claim 6 ambiguously refers to a different control signal. Appropriate correction is required.
Claim 7 recites: “which it is desired to test” which is ambiguous as the term ‘it’ may potentially refer to any feature. Appropriate correction is required.
Claim 8 recites: “CDU/CDM messages” which, similar to Claim 5, above, fails to define the acronym ‘CDU’. Furthermore ‘CDU/CDM messages’ potentially lacks antecedent bases as Claim 5 never specifically recites the term ‘CDU/CDM message’. Although Claim 5 notes ‘the CDU is transmitted to conform to a Consumption Data Message (CDM) format’, consistency of terminology would greatly clarify the limitations.
Claim 8 recites: “an LLS/SLT” which is undefined, and therefore indefinite. Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2008/0036865 A1) (hereinafter Liu), in view of Jones et al. (US 6,295,015 B1) (hereinafter Jones), further in view of Savoor et al. (US 2009/0064251 A1) (hereinafter Savoor).

Regarding Claim 1, Liu discloses an assessment test system configured to automatically perform assessment tests, [Figs. 3-4] the system comprising: 
a broadcast network transmitter for modulating inputted transmission data according to a number of modulation combinations defined by a video standard to generate a broadcast network assessment stream, and transmitting the generated broadcast network assessment stream through a broadcast network (RF) in response to a control signal applied thereto; [Figs. 3-4, 6-8; 0024-26, 0051-57, 0071-73, 0078: ATMS may generate commands to generate a video pattern based on some input test items and criteria, where a video signal standard may be defined, where the video pattern will be encoded to the selected parameters to generate a video bitstream that may thereafter be provided to a network simulation module that applies an applicable modulation method to a chosen network test type, where the network may simulate a digital terrestrial network, etc. (i.e., an RF broadcast network)]
an IP test server for transmitting a communication network test stream for an Internet-based video  service test using an IP communication network in response to a control signal applied thereto; [Figs. 3-4, 6-8; 0024-26, 0051-57, 0071-73, 0078: ATMS may generate commands to generate a video pattern based on some input test items and criteria, where a video signal standard may be defined, where the video pattern will be encoded to the selected parameters to generate a video bitstream that may thereafter be provided to a network simulation module that applies an applicable modulation method to a chosen network test type, where the network may simulate an IP network; see also MPEP 2144.04(V)-(VI)]
a device under test (DUT) [Figs. 1-4: DUT 60] for transmitting reception information with respect to the broadcast network assessment stream transmitted from the broadcast network transmitter and the communication network test stream transmitted from the IP test server; [Figs. 3-4, 6-8; 0046-50, 0066, 0082-85: where analyzers will test the received and decoded test video to compare to the test criteria to determine if the test items passes or fails; 0054: where the ATMS may be disposed in one or more devices (see also MPEP 2144.04(V)-(VI)] and 
a test tool controller for fetching a test suite including a test item, a procedure, assessment automation, and a test stream, and outputting control signals for transmission of the communication network test stream and the broadcast network assessment stream, respectively, to the IP test server and the broadcast network  [Figs. 3-4, 6-8; 0024-26, 0051-57, 0071-73, 0078: ATMS may generate commands to generate a video pattern based on some input test items and criteria, where a video signal standard may be defined, where the video pattern will be encoded to the selected parameters to generate a video bitstream that may thereafter be provided to a network simulation module that applies an applicable modulation method to a chosen network test type, where the network may simulate an IP network and/or digital terrestrial network, etc. (i.e., an RF broadcast network); see also MPEP 2144.04(V)-(VI); 0046-50, 0066, 0082-85: where analyzers will test the received and decoded test video to compare to the test criteria to determine if the test items passes or fails; 0054: where the ATMS may be disposed in one or more devices (see also MPEP 2144.04(V)-(VI)]
	Liu fail so explicitly disclose an ATSC standard conformity assessment test system configured to automatically perform an ATSC standard conformity assessment test; a broadcast network transmitter for modulating inputted transmission data according to a number of modulation combinations defined by the ATSC standard to generate a broadcast network assessment stream; an IP test server for transmitting a communication network test stream for an Internet-based ATSC  service test; and a test tool controller for fetching a test suite including a test item, a procedure, assessment automation, and a test stream, which have been stored in a memory and outputting control signals for transmission of the communication network test stream 
Jones, in analogous art teaches an ATSC standard conformity assessment test system configured to automatically perform an ATSC standard conformity assessment test; a broadcast network transmitter for modulating inputted transmission data according to a number of modulation combinations defined by the ATSC standard to generate a broadcast network assessment stream; an IP test server for transmitting a communication network test stream for an Internet-based ATSC  service test; and a test tool controller for fetching a test suite including a test item, a procedure, assessment automation, and a test stream, which have been stored in a memory and outputting control signals for transmission of the communication network test stream and the broadcast network assessment stream. [Jones – Figs. 1-2; col. 1, lines 10-14: systems methods for generating ATSC compliant reference signals for calibrating a demodulator (i.e., systems for performing ATSC standard conformity); col. 2, lines 8-32; col. 4, lines 20-48; col. 6, lines 37-50: where reference data for testing may be generated and stored in memory to account for different modes and variations to be potentially tested may be stored and addressed in memory]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Liu with the teachings of Jones to specify assessing ATSC standard conformity with test streams that have been stored in memory in order to properly calibrate a receiving demodulator (e.g., the DUTs of Liu above) with known reference signals that are distortion free and that may account for various different modulations to account for various modes and channels of reception as [Jones – col. 1, line 10 – col. 2, line 4]
Liu and Jones fail to explicitly disclose ATSC 3.0 standard conformity.
However, the Examiner takes Official Notice that ATSC 3.0 is a known version of the ATSC standard that has been developed over time. Thus, given the teachings of testing ATSC conformity via a system as taught by Liu and Jones, it would be readily obvious to one of ordinary skill in the art prior to the filing date of the invention that such ATSC conformity would also be applicable specifically to the newer ATSC 3.0 standard as the 3.0 Standard is merely the newest version built from the foundations of the original ATSC standard. As such, while Liu and Jones fail to explicitly recite the ATSC 3.0 standard, it would readily follow that the teachings directed toward the ATSC standard in general would naturally encompass the derivative versions/editions of the ATSC standard.
Liu and Jones fail to explicitly disclose a device under test (DUT) for transmitting reception information with respect to the broadcast network assessment stream transmitted from the broadcast network transmitter and the communication network test stream transmitted from the IP test server to the IP test server through a feedback channel. (Emphasis on the elements of the limitations not explicitly disclosed Liu and Jones – namely, that the DUT itself transmits reception data to the IP test server).
Savoor, in analogous art, teaches a device under test (DUT) for transmitting reception information with respect to the broadcast network assessment stream to the IP test server through a feedback channel. [Figs. 1, 5-6; 0046-53: testing facility remote from set top box (e.g., the ATMS of Liu) may remotely initiate some diagnostic test (such as the ATSC conformity test of Liu and Jones) where the STB (i.e., DUT) may perform the test and transmit the test results back to the remote facility via an in-band or out of band interface]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Liu and Jones with the teachings of Savoor to have the DUT transmit reception information to the test server in order to allow fast and remote troubleshooting of set tops to allow to properly identify the underlying issue with the device. [Savoor – ABST; 0002-3, 0013-16, 0050-51]

Regarding Claim 6, Liu, Jones, and Savoor disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
Furthermore, Liu, Jones, and Savoor disclose wherein the DUT is tuned to a specific channel which is transmitted from the broadcast network transmitter in response to a control signal transmitted from the test tool controller before the ATSC 3.0 standard conformity assessment test. [Liu – 0046, 0079: DUT is provided instructions from the ATMS to receive the tester bitstream; Jones – col. 1, lines 37-64: where it is understood that characteristics for ATSC compliance takes place over different channels to be tuned to be the receiving device (DUT); Savoor – 0046-53: wherein test functions include testing reception and decoding of video data]

Regarding Claim 7, Liu, Jones, and Savoor disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
Furthermore, Liu, Jones, and Savoor disclose wherein the test tool controller configures each test item, which it is desired to test, as an independent program event and determines pass/fail of the test in the unit of a program time. [Liu - Figs. 3-4, 6-8; 0024-26, 0051-57, 0071-73, 0078: ATMS may generate commands to generate a video pattern based on some input test items and criteria, where a video signal standard may be defined, where the video pattern will be encoded to the selected parameters to generate a video bitstream that may thereafter be provided to a network simulation module that applies an applicable modulation method to a chosen network test type, where the network may simulate an IP network and/or digital terrestrial network, etc. (i.e., an RF broadcast network); see also MPEP 2144.04(V)-(VI); Jones – col. 2, lines 8-32; col. 4, lines 20-48; col. 6, lines 37-50: where reference data for testing may be generated and stored in memory to account for different modes and variations to be potentially tested may be stored and addressed in memory; Savoor – 0046-53: wherein a series of different tests may be run on the DUT]

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jones, and Savoor as applied to claim 1 above, and further in view of Lyons (5,903,574) (hereinafter Lyons)

Regarding Claim 2, Liu, Jones, and Savoor disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Liu, Jones, and Savoor fail to explicitly disclose wherein a data interface between the test tool controller including a scheduler and the broadcast network transmitter including an exciter uses an STL interface, and the test tool controller reads out a test stream file that has been stored previously and transmits the test stream file to the broadcast network transmitter to conform to the STL interface. 
Lyons, in analogous art, teaches wherein a data interface between the test tool controller including a scheduler and the broadcast network transmitter including an exciter uses an STL interface, and the test tool controller reads out a test stream file that has been stored previously and transmits the test stream file to the broadcast network transmitter to conform to the STL interface. [Lyons - Fig. 1; ABST; col. 2, line 3 – col. 3, line 62: where an STL interface exists between the transport stream provider and the transmitter]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Liu, Jones, and Savoor in view of Lyons to specify use of an STL interface as it is understood in the art that STLs are known in the art to be used to deliver signals from a source to transmission facility in to ensure [Lyons – col. 1, lines 13 – col. 2, line 4]


Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jones, and Savoor as applied to claim 1 above, and further in view of ATSC Standard: Service Usage Reporting (A/333) “A/333:2017”, 4 January 2017 (hereinafter A/333).

Regarding Claim 3, Liu, Jones, and Savoor disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
Liu, Jones, and Savoor fail to explicitly disclose wherein either an unique protocol determined by the IP test server or an "A/333:2017 Service Usage Reporting" specification of the ATSC 3.0 standard is used in a method in which the DUT send information to the IP test server through the feedback channel so that as long as the DUT is a receiver complying with the A/333 specification, it can be used for test automation even without any separate firmware correction.
A/333, in analogous art, teaches wherein either an unique protocol determined by the IP test server or an "A/333:2017 Service Usage Reporting" specification of the ATSC 3.0 standard is used in a method in which the DUT send information to the IP test server through the feedback channel so that as long as the DUT is a receiver complying with the A/333 specification, it can be used for test automation even without any separate firmware correction. [pg. 3: where it understood that service usage reporting within the ATSC 3.0 standard must follow the usage data gathering system defined in A/333:2017]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Liu, Jones, and Savoor with the teachings of A/333 to utilize the A/333 specification as said specification is the standard utilized within the ATSC 3.0 standard for the system to provide usage data information to service provider servers. [A/333; pg. 1: Scope, pg. 3]

Regarding Claim 4, Liu, Jones, Savoor, and A/333 disclose all of the limitations of Claim 3 which are analyzed as previously discussed with respect to that claim.
Furthermore, Liu, Jones, Savoor, and A/333 disclose wherein the feedback channel uses the Ethernet capable of supporting an HTTP transmission scheme of A/333. [Liu – Fig. 3; 0057; Savoor – Fig. 1; 0046-53; A/333: pg. 10: ‘4.2.3.2’ CDM Transmission protocol issues HTTP request]

Regarding Claim 5, Liu, Jones, Savoor, and A/333 disclose all of the limitations of Claim 3 which are analyzed as previously discussed with respect to that claim.
Furthermore, A/333 discloses wherein the CDU is transmitted to conform to a Consumption Data Message (CDM) format capable of accumulatively recording a list of services that the URCR DUT has received so far according to the A/333 specification, and the URCR is a "Usage Reporting-Capable Receiver (URCR) as a DUT enabling usage reporting by implementing the A/333 function. [A/333 – pg. 3: ‘4. Service Usage reporting’]

Regarding Claim 8, Liu, Jones, Savoor, and A/333 disclose all of the limitations of Claim 5 which are analyzed as previously discussed with respect to that claim.
Furthermore, A/333 discloses wherein an address of a URL of the IP test server to which the URCR DUT is to transmit the accumulatively collected CDU/CDM messages is described in an LLS/SLT created by the IP test server, and the URCR DUT acquires information regarding a server address to which the CDU/CDM message is reported when receiving an SLT to configure a channel list in a process of performing a channel retrieval before the ATSC 3.0 standard conformity assessment test. [A/333: pg. 10: ‘4.2.3. Transmission of CDMs]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM J KIM/          Primary Examiner, Art Unit 2421